        Case 1:20-cv-07043-PGG Document 31 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIFFANY LENTZ,

                          Plaintiff,
                                                                 ORDER
            - against -
                                                           20 Civ. 7043 (PGG)
THOUGHTWORKS, INC. and KISHORE
RACHAPUDI,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              The conference scheduled for April 1, 2021 is adjourned to June 24, 2021 at 9:45

a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.

Dated: New York, New York
       March 31, 2021
